Citation Nr: 0032920	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has military service which meets the 
basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 determination by the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant has no recognized military service with 
the Armed Forces of the United States. 


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Relevant Law and Regulations

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 2000).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension or burial benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

A "claimant" means any individual applying for, or 
submitting a claim for, any benefit under laws administered 
by the Secretary.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 2, 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5100).  For the purpose of 
establishing entitlement to VA benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2000).  

II.  Factual Background

In September 1992, the appellant submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension.  At that 
time, he noted that he was born in September 1919.  The 
appellant stated that he had been married three times and he 
provided the names of his wives.  He indicated that he had 
served with the Philippine Guerillas from 1942 to 1946.  In 
response to the question as to whether he had served under 
another name, the appellant stated that he had served under a 
different first name, hereinafter referred to as "LU."  

In January 1993, the appellant submitted a copy of a record 
from the Republic of the Philippines, Department of National 
Defense, Philippine Veterans Affairs Office, dated in 
November 1992.  The record certified that a Mr. LU.M. was a 
veteran of the World War II/ Philippine Revolution and served 
from May 1942 to August 1945.  According to the record, he 
served in L Company, 4th Battalion, 1st Regiment, PQOG.

In November 1993, the U.S. Army Reserve Personnel Center 
(ARPC) notified the RO that the appellant had "no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  

In December 1993, the appellant submitted a copy of a record 
from General Headquarters, Armed Forces of the Philippines, 
dated in January 1978.  The record verified that a Mr. LU.M. 
served in the recognized guerrillas from May 1942 to August 
1945. 

In a December 1993 correspondence from the appellant to the 
RO, the appellant stated that during service, his alias name 
was LU.  Thus, he contended that he and LU.M. were the same 
person.  In support of his contentions, the appellant 
submitted a Joint Affidavit, signed by Mr. M.A. and Mr. G.P., 
dated in May 1993.  The affidavit indicates that Mr. A. and 
Mr. P. knew the appellant during service and that he was 
known as LU.M.  

In October 1994, the ARPC notified the RO that the name LU.M. 
pertained to a veteran with verified service, named LU.L.M.  
The ARPC indicated that LU.L.M. was a different person from 
the appellant.  According to the ARPC, LU.L.M. had died.  

In a Comparison Sheet, dated in February 1995, the RO 
compared the information pertaining to the appellant with the 
information pertaining to Mr. LU.L.M.  According to the 
Comparison Sheet, the appellant allegedly served from January 
1945 to August 1945, and Mr. LU.L.M. served from April 1944 
to August 1945.  The Comparison Sheet shows that the 
appellant was born in September 1919, and Mr. LU.L.M. was 
born in December 1921.  According to the Comparison Sheet, 
the appellant had been married three times, and the names of 
his wives were stated.  The Comparison Sheet reflects that 
Mr. LU.L.M. was married to someone with a different name from 
the names of the appellant's wives, and that he had died in 
June 1985.  In light of the above, the RO concluded that the 
appellant and Mr. LU.L.M. were two different people.  

In August 1999, a hearing was conducted at the RO in 
Nashville, Tennessee.  At that time, the appellant testified 
that during World War II, he served as a guerrilla from 1943 
to 1946.  (T.1,2).  The appellant stated that in the 
Philippines, the term LU meant small, and that his nickname 
growing up and during service was LU.  (T.3).  According to 
the appellant, he was receiving benefits under the LU name 
from the Philippine Veterans Affairs Office.  (T.4).  During 
the hearing, the appellant submitted a copy of an Application 
for Old Age Pension, Philippine Veterans Affairs Office, 
dated in November 1992.  He also submitted copies of checks, 
dated in July 1996 and April 1998, from the Philippine 
Veterans Affairs Office which were made out to the appellant 
using his full name, not his alias name.   

In September 1999, the appellant submitted copies of 
Affidavits for Philippine Army Personnel, dated in March 1946 
and in June 1947.  The Affidavits pertained to a veteran 
named Mr. LU.L.M. and showed that his date of birth was in 
December 1923.  According to the Affidavits, Mr. LU.L.M. 
served with the Philippine Army from May 1943 to March 1946, 
and with the guerrillas from May 1943 to December 1944 and 
from January 1945 to February 1946.  The Affidavits indicated 
that his wife's name was E.M.  


III.  Analysis

The appellant has submitted numerous affidavits and 
statements in support of his contention that he served in the 
United States military during World War II.  In addition, the 
appellant has also contended that his nickname during service 
was LU, and that he and LU.L.M. are the same person.  In this 
regard, the Board notes that while the appellant does not 
have any valid military service, a veteran named LU.L.M. does 
have valid military service.  Thus, the pertinent question 
before the Board is whether the appellant and Mr. LU.L.M. are 
the same person.  

Upon a review of the evidence of record, it is the Board's 
determination that the appellant and Mr. LU.L.M. are two 
different people.  In the appellant's initial claim, dated in 
September 1992, he indicated that he was born in September 
1919 and provided the names of his three wives.  However, in 
September 1999, the appellant submitted Affidavits for 
Philippine Army Personnel, dated in March 1946 and June 1947, 
which pertained to a veteran named Mr. LU.L.M.  According to 
the Affidavits, Mr. LU.L.M. was born in December 1923 and his 
wife's name was different from the names of the veteran's 
three wives.  Additionally, a Comparison Sheet, dated in 
February 1995, reflects that the RO noted that Mr. LU.L.M. 
had died in June 1985.  After comparing the information 
pertaining to the appellant with the information pertaining 
to Mr. LU.L.M., the RO determined that the appellant and Mr. 
LU.L.M. were two different people.  Based on its own review 
of the case, the Board concurs and finds that the appellant 
is not credible.   

The next question for the Board to address is whether the 
appellant has military service that meets the basic 
eligibility requirements for VA benefits.  In this regard, as 
previously stated, in November 1993, the ARPC notified the RO 
that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

The United States Court of Appeals for Veterans Claims 
(Court) has held that the, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence of record, there is no 
demonstration of valid military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and has 
not attained status as a claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The appellant's proper remedy regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App 232 (1994).

ORDER

The appeal for basic eligibility for VA benefits is denied.  


		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

